COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-275-CR
 
DAVID 
W. DOWER                                                                 APPELLANT

V.
THE 
STATE OF TEXAS                                                                  STATE
----------
FROM 
COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Dismiss Appeal.” The motion complies 
with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this 
court having been delivered before we received this motion, we grant the motion 
and dismiss the appeal. See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER 
CURIAM

PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: 
January 15, 2004

NOTES
1. See
Tex. R. App. P. 47.4.